CLD-100                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-4392
                                     ___________

                                  JAY L. THOMAS,
                                         Appellant

                                           v.

                            ADVANCE HOUSING, INC.
                      ____________________________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 3-11-cv-01426)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 26, 2012

             Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                             (Opinion filed: April 3, 2012)
                                     _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Jay L. Thomas appeals pro se the order of the District Court entering final

judgment in favor of the defendants. Because we conclude that this appeal presents no
substantial question, we will summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                              I.

         On March 23, 2011, plaintiff Jay L. Thomas filed a pro se complaint in District

Court against Advance Housing, Inc. (“Advance Housing”) making claims of gross

negligence and breach of contract pursuant to the New Jersey Law Against

Discrimination. 1 Advance Housing is a non-profit that provides supportive housing and

services to adults with mental health disabilities. Thomas was its client from 2002

through 2008. He alleges that Advance Housing mistreated him—including denying him

proper medical attention and medication and denying him transportation to a food

pantry—due to his race and disability. The incidents, as alleged, occurred in February

2008 through April 2008. Thomas terminated the relationship in May 2008. Advance

Housing filed a motion to dismiss, which the District Court granted, concluding that it

lacked subject matter jurisdiction. Thomas then filed a motion to amend the complaint

and a proposed (eighth) 2 amended complaint. The District Court denied the motion and

Thomas appealed. We determined that the District Court improperly denied Thomas’


1
  Thomas first filed a complaint in New Jersey Superior Court in March 2010 alleging
that Advance Housing discriminated against him on the basis of his race and disability.
In January 2011, Thomas moved to voluntarily dismiss the complaint in order to re-file in
District Court; the Superior Court denied the motion in February 2011. Nonetheless,
Thomas filed an identical complaint in the District Court on March 14, 2011. The
Superior Court granted summary judgment in favor of Advance Housing in August 2011.
Because of our disposition of this case, we do not reach the questions of claim or issue
preclusion.
2
    It appears that Thomas amended his state court complaint several times, and continued
                                              2
amended complaint, which included a claim under Title VI of the Civil Rights Act. Such

a claim raised a federal question and would have conferred subject matter jurisdiction.

Thus, we vacated the District Court’s order and remanded for further proceedings. (C.A.

No. 11-2581.)

       Upon remand, the District Court reopened the case and ordered Thomas’ eighth

amended complaint filed. On August 22, 2011, Advance Housing filed a motion to

dismiss the eighth amended complaint, arguing that Thomas’ discrimination claims were

time-barred, and that the District Court lacked jurisdiction over the remaining contract

claim. In response to Thomas’ claim that he had properly removed the action from state

court to federal court, thereby preserving his claims within the statute of limitations, the

District Court scheduled a hearing and invited Thomas to file an additional response to

the motion and to submit a request to further amend his complaint. Thomas failed to file

a response or appear for the hearing. The District Court dismissed Thomas’ sixth,

seventh, ninth, tenth, and eleventh amended complaints 3, and subsequently granted

Advance Housing’s motion to dismiss the eighth amended complaint. Thomas filed a

timely notice of appeal of the order dismissing the eighth amended complaint.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over



counting in federal court.
3
 Thomas also appealed this non-final order dismissing his sixth, seventh, ninth, tenth,
and eleventh complaints. (C.A. 11-4146.)
                                              3
the District Court’s dismissal pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). See McTernan v. City of York, Pa., 577 F.3d 521, 526 (3d Cir. 2009).

                                             III.

       Advance Housing moved to dismiss Thomas’ claims under Title VI and the Law

Against Discrimination as being filed beyond the applicable statutes of limitations and to

dismiss the contract claim for lack of subject matter jurisdiction. In federal civil rights

cases, courts look to the statute of limitations for personal injury actions. See Wilson v.

Garcia, 471 U.S. 261, 266-67 (1985). New Jersey’s personal injury statute of limitations

period is two years, and applies to claims brought under the New Jersey Law Against

Discrimination. Montells v. Haynes, 627 A.2d 654, 658-59 (N.J. 1993). The same two-

year limitations period should be applied to claims analogous to a personal injury action

under Title VI of the Civil Rights Act. See Wilson, 471 U.S. at 276; Taylor v. Regents of

University of California, 993 F.2d 710, 712 (9th Cir. 1993) (claims under 42 U.S.C. §

1983 and Title VI are governed by the same statute of limitations); Bougher v. Univ. of

Pittsburgh, 882 F.2d 74 (3d Cir. 1989) (applying Pennsylvania’s two-year statute of

limitations for personal injury actions to claims under the similarly structured Title IX).

In its motion to dismiss, Advance Housing argued that Thomas’ federal suit, filed in

March 2011, was more than two years after May 2008, the last date on which Advance

Housing, Inc. could have discriminated against him or mistreated him.

       Before the District Court ruled on Advance Housing’s motion to dismiss, Thomas

filed a notice of appeal. To the extent it is relevant in this appeal, he argued that he had
                                              4
“properly removed [the] action” pursuant to Thompson v. Cent. Ohio R.R. Co., 73 U.S.

134 (1867). He also complained that the Superior Court’s February 2011 denial of his

request to “withdraw and remove and refile in District Court” was a “usurpation” of

power. He repeats those arguments in a document filed in this Court titled “Amended

Appeal,” and believes that the “removal” preserved the filing deadline in state court.

However, it is not clear to what Thomas is referring in his argument that he “properly

removed [the] action.” No removal is on the District Court’s docket; Thomas fails to

show that he removed the case from state court at all. In any event, plaintiffs cannot

remove suits to federal court, see 28 U.S.C. § 1441, and Thompson does not support his

position. Further, we are aware of no authority that would support his attempt to preserve

the time to file by filing a state court action, withdrawing, and then re-filing a complaint

in federal court. Additionally, it may be that the Thomas first raised the federal Title VI

claim in his eighth amended complaint in District Court, which further damages his claim

that his state court action preserved the filing period. Accordingly, because his March

2011 complaint was filed well after the two-year limitations period had run, the District

Court properly dismissed these claims.

       Advance Housing also argued that because Thomas’ claims of discrimination

under the New Jersey Law Against Discrimination and Title VI of the Civil Rights Act

were time-barred and must be dismissed, the District Court lacked subject matter

jurisdiction over his contract law claims. We understand the effect of the District Court’s

dismissal order to be a refusal to exercise supplemental jurisdiction over the state-law
                                              5
contract claim. See 28 U.S.C. § 1367(c)(3). Given our conclusion that the District Court

properly dismissed Thomas’ federal claims, any exercise of supplemental jurisdiction

over the contract claim would not have been warranted. See Hedges v. Musco, 204 F.3d

109, 123 (3d Cir. 2000).

                                            IV.

       Because the appeal does not present a substantial question, we will summarily

affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                             6